Hokton, C. J.:
I concur in the affirmance of the judgment of the trial court, and of all that is stated in the foregoing opinion.
When the case was called, the defendant waived arraignment, pleaded not guilty, and went to trial upon the merits of the action. No objections were taken to the issuance of the warrant upon an insufficient verification, and no complaint was *619made as to the arrest. No motion was made to set aside the warrant, or discharge the defendant from arrest. He voluntarily submitted himself to the jurisdiction of the court upon the averments of the complaint, and therefore the case of The State v. Gleason, ante, p. 245, does not settle this case, or control its disposition. All iiTegularities in the issuance of the warrant, and in the arrest of the defendant, were waived by his subsequent conduct. In the Gleason case, the defendant moved the court to quash the warrant issued upon the information and for his discharge.
When this motion was overruled, he objected to being tried, and declined to plead or make any defense.